DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 2/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,297,620 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter/Statement of Reasons for Allowance
Claims 1, 3-11, and 13-22 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art teaches or suggests, alone or in combination, all limitations of the claims, specifically including but not limited to “wherein the connecting member comprises a first terminal part and a middle part, the middle part is connected to the first terminal part, and a maximum width of the middle part in a direction perpendicular to the extension direction is less than a maximum width of the first terminal part in the direction” of Claim 1 and “at least one data line disposed on the substrate and extending along an extension direction; and a connecting member disposed on the gate electrode and electrically connecting to the gate electrode, wherein the connecting member comprises a first terminal part and a middle part, the middle part is connected to the first terminal part, and a maximum width of the middle part in a direction perpendicular to the extension direction is less than a maximum width of the terminal part in the direction” of Claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534.  The examiner can normally be reached on M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891